Title: From Thomas Jefferson to George Washington Greene, 2 February 1793
From: Jefferson, Thomas
To: Greene, George Washington



Dear Sir
Philadelphia Feb. 2. 1793.

Mr. Peale the bearer of this letter proposing to go to Georgia to collect curiosities in Natural history, for his father’s Museum, now become considerable and worthy of encouragement, I take the liberty of recommending himself and his object to you. If I did not mistake symptoms in an early part of your life, your dispositions and your attention to these subjects will be in his favor.
Permit me to take this opportunity of congratulating you on your return to America, and to hope that neither the time you have been abroad, nor the scenes which have past under your eye will have lessened your attachment to your own country nor to those principles on which it’s present government is founded. It is no small consolation to see those just entering on a stage from which we are about to withdraw, bring into public life dispositions for improving and completing that system of public happiness to which their predecessors have devoted their lives. I am with very sincere wishes for your success and happiness, my dear Sir, Your friend & servt

Th: Jefferson

